 

Exhibit 10.2

 

MEDIFAST, INC.

 

2012 SHARE INCENTIVE PLAN

 

RESTRICTED SHARE AWARD AGREEMENT

 

Medifast, Inc. (the “Company”) has determined to grant to you an award of
restricted shares of common stock (“Award”) of the Company under the Medifast,
Inc. 2012 Share Incentive Plan (the “Plan”). The terms of the grant are set
forth in the attached Restricted Share Award Agreement (the “Agreement”). The
following provides a summary of the key terms of the Agreement; however, you
should read the entire Agreement along with the terms of the Plan, to fully
understand the Agreement.

 

SUMMARY OF RESTRICTED SHARE AWARD AGREEMENT

 

Participant: [___________________]

 

Date of Grant: [________],[______]     Vesting Schedule: [______]     Total
Number of Restricted Shares Granted: [______]

 

The above is a summary description of certain provisions of the Agreement and is
not intended to be complete. In the event any aspect of this summary conflicts
with the terms of the Agreement, the terms of the Agreement shall govern.

 

 

 

 

RESTRICTED SHARE AWARD AGREEMENT

 

This RESTRICTED SHARE AWARD AGREEMENT (the “Agreement”), dated as of
[____________],[______] (the “Date of Grant”) is delivered by Medifast, Inc.
(the “Company”), to [____________] (the “Participant”).

 

The Company has determined to provide the Participant a restricted share award
under the Medifast, Inc. 2012 Share Incentive Plan (the “Plan”) and in
accordance with the terms and conditions set forth in this Agreement.
Capitalized terms that are used but not defined herein shall have the respective
meanings accorded to such terms in the Plan.

 

The Company and Participant, intending to be legally bound hereby, agree as
follows:

 

1.          Grant of Restricted Share Award.

 

The Company grants to Participant [_____] shares of common stock of the Company,
subject to the restrictions set forth below and in the Plan (the “Award”).

 

2.          Vesting, Dividends and Non-assignability of Award.

 

The shares shall become vested, according to the following vesting schedule, if
the Participant continues to be employed by, or provide service to, the Company
from the Date of Grant until the applicable vesting date:

 

Applicable Vesting Date % of Vested Shares    
[                                  ] [                                  ]

 

The vesting of the shares shall be cumulative, but shall not exceed 100% of the
shares. If the foregoing schedule would produce fractional shares, the portion
of the shares that vests shall be rounded down to the nearest whole share.

 

Unless otherwise provided in a Company-sponsored plan, policy or arrangement, or
any agreement to which the Company is a party, the Participant shall forfeit any
unvested portion of the Award in the event the Participant ceases to be employed
by, or provide service to, the Company prior to the Vesting Date.

 

The Participant will be entitled to exercise voting rights with respect to the
unvested shares held under this Agreement.

 

 

 

 

Dividends paid on the shares shall be either paid at the Vesting Date in the
form the dividends are paid to other shareholders, in cash, or in unrestricted
shares having a Fair Market Value equal to the amount of such dividends, or
subject to the terms of Section 409A of the Code, the payment of such dividends
shall be deferred and/or the amount or value thereof automatically reinvested in
additional restricted shares, other Awards, or other investment vehicles, as the
Company shall determine or permit the Participant to elect. Shares distributed
in connection with a share split or share dividend, and other property
distributed as a dividend, shall be subject to restrictions and a risk of
forfeiture to the same extent as the shares with respect to which such shares or
other property are distributed.

 

The Award may not be assigned, transferred, hypothecated, or encumbered, in
whole or in part, either directly or by operation of law or otherwise,
including, but not limited to, by execution, levy, garnishment, attachment,
pledge, bankruptcy, or in any other manner, except transfer by will or by the
laws of descent and distribution. All rights with respect to the Award shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s guardian or legal representative.

 

3.          Dividend Equivalents.

 

On each dividend payment date for each cash dividend on the Shares, the Company
will credit the Participant with dividend equivalents in cash (the “Cash
Dividends”). The Cash Dividends shall be subject to the same vesting
requirements applicable to the Restricted Shares in respect of which they were
credited and shall be settled in accordance with, and at the time of, settlement
of the vested Restricted Shares to which they are related. Cash Dividends
applicable to Restricted Shares that are subsequently forfeited shall be
forfeited. If the Participant’s vested Restricted Shares have been settled after
the record date but prior to the dividend payment date, any Cash Dividends that
would be credited pursuant to this Section 3 shall be settled on or as soon as
practicable after the dividend payment date.

 

4.          Issuance of Certificates.

 

(a)          Stock certificates representing the Award may be issued by the
Company and held in escrow by the Company until the Award vests, or the Company
may hold non-certificated shares until the Award vests.

 

(b)          When the Participant obtains a vested right to shares from the
Award, a certificate representing the vested shares shall be issued to the
Participant, free of the restrictions under Section 2 of this Agreement.

 

(c)          The obligation of the Company to deliver shares upon the vesting of
the Award shall be subject to all applicable laws, rules, and regulations and
such approvals by governmental agencies as may be deemed appropriately to comply
with relevant securities laws and regulations.

 

5.          Change in Control.

 

The provisions of the Plan applicable to a Change in Control or other corporate
transaction (as described in Sections 8 and 9 of the Plan) shall apply to the
Award.

 

 2 

 

 

6.          Withholding.

 

The Participant shall be required to pay to the Company, or make other
arrangements satisfactory to the Company to provide for the payment of, any
federal, state, local or other taxes that the Company is required to withhold
with respect to the grant or vesting of the Award. Subject to Committee
approval, the Participant may elect to satisfy any tax withholding obligation of
the Company with respect to the Award by having shares withheld up to an amount
that does not exceed the minimum applicable withholding tax rate for federal
(including FICA), state, local and other tax liabilities.

 

6.          Miscellaneous.

 

(a)          No Right to Employment. The grant of the Award shall not be
construed as giving the Participant the right to be retained by or in the employ
of the Company or any other employment right.

 

(b)          Award Subject to Plan. By entering into this Agreement the
Participant agrees and acknowledges that the Award is subject to the Plan. The
terms and provisions of the Plan, as they may be amended from time to time, are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

 

(c)          Committee Authority. By entering into this Agreement the
Participant agrees and acknowledges that all decisions and determinations of the
Committee shall be final and binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest in the Award.

 

(d)          Severability. If any provision of this Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify this Agreement or the Award under any applicable law, such provision
shall be construed or deemed amended to conform to applicable law (or if such
provision cannot be so construed or deemed amended without materially altering
the purpose or intent of this Agreement and the grant of the Award hereunder,
such provision shall be stricken as to such jurisdiction and the remainder of
this Agreement and the award shall remain in full force and effect).

 

(e)          Notices. Any notice to be given to Company under the terms of this
Agreement shall be addressed to the Company, at the attention of the Committee,
at its principal place of business, and any notice to be given to Participant
may be sent to Participant’s address as it appears in the payroll records of the
Company, or at such other addresses as either party may designate in writing to
the other.

 

(f)          Governing Law. The validity, construction, interpretation and
effect of this Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to the conflict of laws
provisions thereof

 

(g)          Interpretation. The Participant accepts the Award subject to all
the terms and provisions of this Agreement and the terms and conditions of the
Plan.

 

(h)          Headings. Headings are given to the paragraphs and subparagraphs of
this Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.

 

 3 

 

 

(i)          Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. Facsimile or other electronic transmission of any
signed original document or retransmission of any signed facsimile or other
electronic transmission will be deemed the same as delivery of an original.

 

(j)          Complete Agreement. Except as otherwise provided for herein, this
Agreement and those agreements and documents expressly referred to herein embody
the complete agreement and understanding among the parties and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way. The terms of this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Participant.

 

[Signature Page Follows]

 

 4 

 

 

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the grant date shown above.

 

    Medifast, Inc.                 By:       Name:       Title:            
GRANTEE:                 Name:  

 

(Signature Page to Restricted Share Award Agreement)

 

 

